RYMER, Circuit Judge.
I see this differently, because once Kitchen fled, the deputies knew that there had been some kind of hand-to-hand exchange in the parking lot of a convenience store around 11:00 p.m. (which they thought could be a drug deal), that each participant had put his hand in his pocket, and that, having seen the marked patrol car pulling into the lot, the two did an about face and went in different directions. Kitchen walked away at a normal pace, but looked back several times and that seemed unusual. More importantly, the deputies knew that Kitchen had been willing to talk and to let them pat him down — but, when they approached his pocket, he tried to run. Added to their knowledge of violence as well as drugs in the area, they were entitled to stop Kitchen at this point and for their own safety, handcuff him and complete them search as well as conduct a reasonable inquiry commensurate with a Terry stop.1 That the officers also Mirandized Kitchen and arrested him on obstruction charges is irrelevant to admissibility of the gun. The deputies could validly detain Kitchen for investigatory purposes and for that purpose he was not free to leave anyway. While it would certainly matter whether the obstruction arrest was with probable cause if the search had been incident to it, the investigation that produced the gun was precipitated by Kitchen’s flight. Illinois v. Wardlow, 528 U.S. 119, 124, 120 S.Ct. 673, 145 L.Ed.2d 570 (2000). I would, therefore, affirm.

. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).